*957
After Remand from the Alabama Supreme Court

PER CURIAM.
The Supreme Court of Alabama has affirmed in part and reversed in part this court’s judgment of November 17, 2006, affirming, without opinion, the trial court’s judgment, and it has remanded the case to this court. Ex parte Beck, 988 So.2d 950 (Ala.2007). In compliance with the supreme court’s opinion, we reverse that portion of the trial court’s judgment “dismissing [Gary Lee] Beck’s complaint as to [Dewitt] Ashley and [Frederick] Moore,” 988 So.2d at 956, and we remand the case to the trial court for further proceedings consistent with the supreme court’s opinion.
REVERSED IN PART AND REMANDED.
All the judges concur.